Broyles, O. J.
These cases involve the same transaction and were tried together, and the two defendants (a mother and daughter) were found guilty of voluntary manslaughter. In each case the record and the assignments of error are identical.
1. The first three special grounds of the motion for a new trial, complaining of the admission of certain alleged immaterial and prejudicial evidence, show no cause for a new trial, as it appears from the grounds that the evidence was finally ruled out.
2. In view of the note of the trial judge, his refusal to let counsel for the defendants call the attention of one of the defendants (after she had concluded her statement to the jury) to something that counsel thought she had overlooked, or the refusal to allow that defendant to make an additional statement, was not error.
3. The last special ground of the motion for a new trial complains of an alleged improper reprimand given by the court to counsel for the plaintiffs in error in the hearing of the jury. Since the ground fails to show that a motion for a mistrial was made, based upon such reprimand, it raises no question for the consideration of this court.
4. The verdict was amply authorized by the evidence.

Judgments affirmed.


Lulce and Bloodworth, JJ., eoncur.